Citation Nr: 0714228	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
oral/facial surgery, for compensation purposes.  

2.  Entitlement to service connection for a migraine headache 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
Texas Army National Guard from October 1975 to April 1976, 
with subsequent periods of inactive duty for training 
(INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant did not have service in an active duty branch 
of the United States Armed Forces, with his participation in 
the Texas Army National Guard being the only service for 
which he could potentially qualify for VA benefits.  In this 
regard, the appellant may prove eligible for benefits if he 
can show that a disease or injury was incurred in or 
aggravated while, performing active duty for training 
(ACDUTRA); or, that an injury was incurred in, or aggravated 
during, inactive duty for training (INACDUTRA). 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  The appellant's verified 
ACDUTRA was between October 1975 and April 1976, with 
subsequent additional periods of INACDUTRA verified by 
service medical records provided by the Adjudant General of 
Texas.  The record does indicate treatment for both an oral 
condition and a headache condition during ACDUTRA, as well as 
complaints of oral pain during INACDUTRA following a reported 
oral surgery in January 1977. 

Oral/Facial Condition

Periodontal disease is not considered a disability for VA 
compensation purposes.  See 38 C.F.R. § 3.303.  Moreover, 
mere treatment in service, e.g., bleeding gums, extracting 
teeth, abscesses etc., is not tantamount to "Class II(a)" 
dental trauma as this term is defined in 38 C.F.R. §§ 3.381 
and 17.161 (and former § 17.123(c)).  See VAOPGCPREC 5-97 
(Jan. 22, 1997; revised Feb. 25, 1997).  The appellant's 
INACDUTRA and ACDUTRA oral treatment records do reflect that 
the veteran had dental pain and underwent dental tooth 
extractions.  In his RO hearing, the appellant stated that 
while participating in National Guard service, he underwent 
surgery "above my teeth on some nerves."  In an INACDUTRA 
service medical record, the appellant reported having a 
"toothache" and there is a note which states that the 
appellant had a history of oral surgery in January 1977.  
There is no discussion on the type of surgery, and the Board 
notes that for certain types of oral disorders, such as loss 
of teeth due to loss of substance of the body of the maxilla 
or mandible, service connection for compensation purposes is 
attainable.  Given the appellant's statement that he had 
surgery "above his teeth" which later manifested as a 
"toothache" during INACDUTRA (potential aggravation of a 
dental injury), there is some documentation of a potential 
disorder which is capable of service connection.  The 
appellant's current complaints of recurrent head pain are 
sufficient to establish current symptoms, and there is some 
documented in-service treatment of an oral condition.  
Pursuant to jurisprudential precedent, the Board finds there 
is evidence enough to warrant a comprehensive VA oral/dental 
examination to determine the nature and etiology of any oral 
disability present.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Migraine Headaches    

In addition to the claim on a residual oral condition, the 
appellant has put forth a contention that he developed 
migraine headaches during a period of ACDUTRA, and that the 
debilitating attacks of this disorder affect him currently.  

There is documentation of treatment for headaches in January 
1976, while the appellant was participating in ACDUTRA.  With 
respect to a current disability, headaches can essentially be 
categorized as a pain in the head, and pain is a symptom on 
which the appellant is competent to report.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the record contains 
evidence of current headache symptoms and an in-service 
medical evidence of headaches.  While "pain alone" is not 
enough to constitute a disability for VA purposes, the 
existence of the symptom is a significant consideration in 
assessing the need for a VA examination.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Indeed, given 
that there is at least the potential for a current migraine 
disability and a past history of headaches, the veteran 
should be afforded a comprehensive VA neurology examination 
to determine the nature and etiology or approximate onset 
date of any headache disability that may still be present.  
See McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The appellant should be afforded VA 
dental to determine the nature and 
approximate onset date or etiology of any 
dental or oral disability that may be 
present, to include residuals of dental 
trauma or residuals of dental or oral 
surgery.  Following a review of the 
relevant medical evidence in the claims 
file and any tests that are deemed 
necessary, the examiner is asked to provide 
an opinion on the following:

(1) Is it at least as likely as not 
(50 percent or greater probability) 
that any current dental or oral 
disability that may be present, to 
include residuals of dental trauma 
or loss of teeth due to loss of 
substance of the body of the maxilla 
or mandible, began during or is 
causally s linked to any incident of 
the appellant's active duty for 
training or inactive duty for 
training?  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of 
causation/aggravation as to find 
against causation/aggravation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

(2) If a dental or oral disability 
clearly and unmistakably pre-existed 
service, is it undebatable that it 
was not aggravated therein?  If so, 
does the appellant still have the 
disability (i.e., a permanent 
increase in the underlying 
disability)?

The Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  
A preexisting injury or disease will 
be considered to have been 
aggravated by active service where 
there is an increase in disability 
during service.  Where the evidence 
shows that there was an increase in 
disability during service, there is 
a presumption that the disability 
was aggravated by service. 

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  The appellant should be afforded VA 
neurological examination to determine the 
nature and approximate onset date or 
etiology of any disability manifested by 
headaches that may be present, to include 
migraine syndrome.   Following a review of 
the relevant medical evidence in the claims 
file and any tests that are deemed 
necessary, the examiner is asked to provide 
an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any current disability manifested by 
headaches began during active duty 
for training or is causally linked 
to linked to any incident of active 
or inactive duty to training?
.  
The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of 
causation/aggravation as to find 
against causation/aggravation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is requested to provide 
a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claims.  If the benefits 
sought on appeal are denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

